      Case 4:20-cv-01562 Document 6 Filed on 07/28/20 in TXSD Page 1 of 1
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT                  July 28, 2020
                    FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                             HOUSTON DIVISION
KYLIE L. BENITEZ-WHITE,               §
                                      §
      Plaintiff,                      §
                                      §
v.                                    §         CIVIL ACTION NO. H-20-1562
                                      §
PEOPLES REPUBLIC OF CHINA             §
and COMMUNIST PARTY OF                §
CHINA,                                §
                                      §
      Defendants.                     §


                             SHOW CAUSE ORDER


      On May 8, 2020, the Court entered an Order denying the motion

of Attorney Omar W. Rosales’s for admission pro hac vice (Doc. No.

4). Plaintiff was asked to cause a new attorney to substitute as

her counsel, or advise the Court if she intended to proceed with

the   case   representing     herself     pro   se.   Accordingly,    because

Plaintiff has failed to respond to the Court’s Order and failed to

appear, it is

      ORDERED that within ten (10) days after the date of entry of

this Order, Plaintiff Kylie L. Benitez-White shall file a response

to show cause, if any exists, why this case should not be dismissed

without prejudice for want of prosecution. If no response is filed,

the case will be dismissed for want of prosecution.

      The Clerk will enter this Order and send copies to all parties

of record.

      SIGNED at Houston, Texas this 28th day of July 2020.



                                           ______________________________
                                                 EWING WERLEIN, JR.
                                            UNITED STATES DISTRICT JUDGE
